Title: To George Washington from William Walton Morris, 12 May 1789
From: Morris, William Walton
To: Washington, George



Sir
New York May 12th 1789.

The Department of Geographer General to the United States, having become Vacant by the death of Thomas Hutchins Esquire—I take the liberty of offering myself a Candidate for that office, under full impressions of the delicacy that necessarily attends a personal application.
Your Excellency therefore will excuse my mentioning that I

was an assistant to the late Geographer, and employed during the Years 1785 and 1786 in putting into operation an Ordinance of Congress for surveying and disposing of the Federal lands.
That after any farther assistance was deemed necessary in the Western Country, I was called by an appointment of the Governor and Council of this State to assist in running and marking a Jurisdiction line between the Commonwealth of Pennsylvania and the State aforesaid—My studies have been directed principally to a knowledge of the Mathematics, and as far as the opportunity of practice has led me to the notice of the World I flatter myself that I have given such satisfaction as to meet your Excellency’s patronage on this occasion—I shall forbear any other particular observations than those immediately concerning my qualifications, for the Office in question—’tis sufficient to say I had the honor of serving in common with my fellow Citizens in the artillery of the Army under your Excellencys Command.
Abundant are the gratifications resulting from that service, when I reflect that amidst the dangers incident to it your Excellency has been spared to make a People as happy in peace, as they were successful in War. I have the honor to be with every sentiment of esteem Your Excellencys most obdt & Humble Servant

Wm W. Morris

